Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, (1) a decision and order of this Court dated October 12, 1993 (People v Dell’Orfano, 197 AD2d 587 [1993]), modifying a judgment of the Supreme Court, Suffolk County, rendered March 7, 1989, and affirming an order of the same court dated June 4, 1991, and (2) a decision and order of this Court dated July 10, 1995 (People v Dell’Orfano, 217 AD2d 588 [1995]), affirming an amended sentence of the Supreme Court, Suffolk County, imposed November 23, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Ritter, J.P., Santucci, Altman and Florio, JJ., concur.